Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED [*****] INDICATES MATERIAL THAT HAS BEEN
OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH
OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

MANUFACTURING SUPPLY AGREEMENT

 

This AGREEMENT is made and entered into this 10th day of March 2005 (the
“Effective Date”) by and between Johnson Matthey Pharmaceutical Materials, Inc.
d/b/a Johnson Matthey Pharma Services having a principal place of business at 25
Patton Road, Devens, MA 01432, (“JMPS”) and GlycoGenesys, Inc., having a
principal place of business at 31 St. James Avenue, Boston, Massachusetts 02116
(“Client”). Both JMPS and Client are referred to herein individually as “Party”
and collectively as the “Parties.”

 

WITNESSETH THAT:

 

WHEREAS, JMPS has expertise, personnel, infrastructure, and the facility for,
and experience in manufacturing components for pharmaceutical products and is
willing to provide such services to client companies in the pharmaceutical area
and;

 

WHEREAS, Client has a commercial interest in the manufacture of the Product as
hereafter defined and requests the services of JMPS in the manufacturing of such
Product pursuant to the Project Charter and JMPS desires to manufacture such
Product on behalf of Client pursuant to such Project Charter and in accordance
with the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1. As used in this Agreement, the following definitions shall apply:

 

  1.1 “Act” shall mean the U.S. Food, Drug and Cosmetic Act of 1934, the Public
Health Service Act of 1944 and the regulations promulgated thereunder, as the
same may be amended from time to time.

 

  1.2 “Active Pharmaceutical Ingredient” or “API” shall mean the active
pharmaceutical ingredient of the Product.

 

  1.3 “Affiliate” shall mean any corporation or non-corporate business entity,
which directly or indirectly controls, is controlled by, or is under common
control with a Party. A corporation or non-corporate business entity shall be
regarded as in control of another corporation if it owns or directly or
indirectly controls at least fifty percent (50%) of the voting stock of the
other corporation or (a) in the absence of the ownership of at least fifty
percent (50%) of the voting stock of a corporation or (b) in the case of a
non-corporate entity, the power to direct or cause the direction of the
management and policies of such corporation or non-corporate entity, as
applicable.

 

  1.4 “Batch” or “Lot” shall mean, with respect to Product, each separate and
distinct quantity of Product processed under continuous conditions and
designated by a batch or lot number.

 

  1.5 “cGMP Regulations” means Current Good Manufacturing Practices and
pertinent guidelines that may be published by the FDA as defined from time to
time under the Act, as codified in 21 CFR Parts 210 and 211 and being currently
utilized within the pharmaceutical industry to manufacture the applicable type
of Product(s) and equivalent regulations and guidelines in Europe.



--------------------------------------------------------------------------------

  1.6 “Certificate of Analysis” or “COA” shall mean a document certifying a
Batch or Lot of Product meets all established and mutually agreed upon
Specifications as referenced, signed and dated by a duly authorized
representative of the Quality Control or Quality Assurance Department of JMPS or
Client as the case may be.

 

  1.7 “Confidential Information” shall mean any nonpublic information of JMPS or
Client that will be communicated to the other Party including without
limitation, trade secrets, business methods, operating procedures, manufacturing
methods and processes, prices, and customer information, whether of a written,
oral, visual or electronic nature, including but not limited to any such
nonpublic information that may have been disclosed between the JMPS and Client
from the date of that certain Confidential Disclosure Agreement dated August 14,
2002, as amended through and including the term of this Agreement.

 

  1.8 “FDA” shall mean the United States Food and Drug Administration.

 

  1.9 “Intellectual Property” shall mean property that can be protected under
federal law, including patentable and copyrightable works, ideas, discoveries,
and inventions.

 

  1.10 “Product” shall mean JMPS Product No. 30017 - GCS-100LE Bulk Drug
Substance, or such other Product specified in a Project Charter.

 

  1.11 “Project Charter” shall mean a written document or documents numbered and
signed by the Parties, describing the tasks, the activities, objectives, pricing
and any additional terms and conditions required to manufacture the Product.
Each Project Charter will be numbered and attached as an appendix in Exhibit A
to this Agreement.

 

  1.12 “Quality Agreement” shall mean a written document, mutually agreed to by
the Parties, describing the obligations of the Parties with regards to
compliance, quality systems, and testing and release of the Product. The Quality
Agreement will be attached as Exhibit B to this Agreement.

 

  1.13 “Regulatory Authority” shall mean any federal, state, local, or
international regulatory agency, department, bureau, or other governmental
agency having jurisdiction over the manufacture, sale, or distribution of
Product, as agreed upon in a Project Charter, and “Regulatory Authorities” shall
mean collectively all such regulatory authorities.

 

  1.14 “Specially Regulated Waste” shall mean any Product refuse, remainder,
residue, waste water or other discard material, including solid, liquid,
semisolid, or contained gaseous material that arises from the manufacture of the
Product(s) which may be subject to or require special handling, treatment,
storage, or disposal under any federal, state or local laws or regulations.

 

  1.15 “Specifications” shall mean (1) the performance parameters for which
Product, ingredients and packaging components must comply to be considered
acceptable and (2) the written record of such Product performance parameters
annexed hereto within the applicable Project Charter attachment. Specifications
may be amended from time to time by written agreement of the Parties.

 

  1.16 “Client’s Technology Package” shall mean such technical information to be
supplied by Client to JMPS to enable JMPS to carry out its obligations
hereunder. Items which may be included in the Technology Package include, but is
not limited to, Client’s raw material and manufacturing component
specifications, intermediate and product specifications, analytical and
microbiological method validation reports, analytical method transfer protocols,
filter validation reports, raw material, intermediate and product storage
specifications.

 

  1.17 “Third Party” shall mean any party other than Client or JMPS and their
respective affiliates.



--------------------------------------------------------------------------------

ARTICLE 2

MANUFACTURING SUPPLY

 

2. The Parties agree to the following provisions regarding Manufacturing Supply:

 

  2.1 Client and JMPS shall jointly prepare and agree to in writing a Project
Charter document, which may be amended from time to time as defined herein, for
the Product, which shall, at a minimum, incorporate the following:

 

  2.1.1 the Product manufacturing schedule;

 

  2.1.2 the stages in which the Project Charter is to be executed (if any) and
whether the commencement of each stage is dependent on successful completion of
the previous stage;

 

  2.1.3 identify the facilities, staffing, supplies, and equipment required for
the Project Charter and who (Client or JMPS) is responsible for providing each
of such items;

 

  2.1.4 identify which Party is responsible for performing the various tasks or
stages of the Project Charter;

 

  2.1.5 Specifications as defined in Section 1.15;

 

  2.1.6 a set of objective criteria whereby it can be assessed whether the
Project Charter (and any stages thereof) has achieved its objectives;

 

  2.1.7 identify all documents (Client’s Technology Package) and the timeline
for delivery of such documents by Client to JMPS.

 

  2.1.8 identify all documents (including regulatory documents) and other
deliverables to be provided by JMPS to Client; and

 

  2.1.9 a good faith estimate of the number of Batches or Lots required to
complete the Project Charter.

 

  2.1.10 define Project Charter prices; and

 

  2.1.11 define Project Charter payment schedule in accordance with applicable
milestones.

 

  2.2 JMPS shall respond in a timely manner to Client’s inquiries regarding the
status of any Project Charter.

 

  2.3 JMPS and Client may from time to time negotiate in good faith changes to
any Project Charter:

 

  2.3.1 If such changes require JMPS to perform additional work or repeat work
outside the original scope of the project, and such additional work is not
required due to JMPS negligence, JMPS and Client shall negotiate in good faith
the price and timing for such additional work.

 

  2.4 Each Party shall provide the other Party, in a timely fashion, with all
relevant information, documentation, and data necessary and appropriate for the
Parties’ performance hereunder. Except as explicitly otherwise provided in this
Agreement, in the event a Party is to review or approve any information,
documentation, data, or other materials supplied by the other Party, such review
or approval shall be completed within five (5) business days, unless additional
time is requested based on a reasonable explanation provided within five (5)
business days of the initial request.

 

  2.5 Each Party shall use its commercially reasonable best efforts to
successfully complete the Project Charter. However, the Parties agree and
understand that neither Party hereto guarantees that the project will be
successful or conducted in accordance with the project timetable nor warrants
nor guarantees that a marketable product will result from the project.



--------------------------------------------------------------------------------

  2.6 JMPS shall have the right to review those portions of Client’s proposed
regulatory submissions relating to JMPS facilities or procedures before the
submissions are filed with Regulatory Authorities. JMPS shall complete its
review of such submissions within ten (10) business days after receipt. JMPS
shall consult with and advise Client in responding to questions from Regulatory
Authorities regarding regulatory submissions for the Product.

 

  2.7 Right of Negotiation to Manufacture: Subject to rights that may be granted
by Client to third parties in connection with collaborative development and
marketing arrangements, prior to commencing negotiations with any third party
regarding the commercial manufacture of the Product, Client shall commence good
faith negotiations regarding the same with JMPS. Client shall be under no
obligation to enter into an agreement with JMPS for such commercial manufacture.

 

ARTICLE 3

INTELLECTUAL PROPERTY RIGHTS

 

3. The Parties agree to the following provisions regarding Intellectual Property
Rights:

 

  3.1 Ownership: The Parties agree that: (a) Client shall retain all of its
ownership rights in and to Client’s Intellectual Property, (b) JMPS shall retain
all of its ownership rights in and to JMPS Intellectual Property; (c) Client
shall own all inventions made or conceived solely by Client; (d) JMPS shall own
any inventions made or conceived solely by JMPS without using the Confidential
Information of GlycoGenesys, and (e) Client shall own any inventions made or
conceived jointly by the Parties in connection with the performance of this
Agreement or by JMPS using the Confidential Information of GlycoGenesys.

 

  3.2 License Grants: Client hereby grants to JMPS a nonexclusive, worldwide,
royalty-free license during the term of this Agreement to use such Client
Intellectual Property rights as are necessary for JMPS to perform JMPS
obligations under this Agreement. JMPS hereby grants to Client a nonexclusive,
worldwide, royalty-free, perpetual license to practice any rights JMPS has in
any inventions made or conceived solely by JMPS in connection with the
performance of this Agreement and incorporated into the manufacturing or
packaging processes associated with the Product. JMPS shall not knowingly use
any Third-Party intellectual property rights in the manufacturing processes
developed by JMPS pursuant to a Project Charter. JMPS makes no other
representation or warranty regarding Intellectual Property licensed hereunder.

 

  3.3 Limitation on Use: Except as expressly stated in this Agreement, no
Intellectual Property rights of any kind or nature are conveyed by this
Agreement and neither Party shall have any right, title or interest in or to the
other Party’s Intellectual Property rights for any purpose whatsoever without
such other Party’s prior written consent. Upon termination of this Agreement for
whatever reason, neither Party shall use or exploit in any manner whatsoever any
Intellectual Property rights or nature belonging solely to the other Party.

 

ARTICLE 4

EQUIPMENT PRICE

 

4. The Parties agree to the following provisions regarding equipment price:

 

  4.1 Client shall pay for the price of equipment specifically purchased for the
processing of Product including the price for purchasing and installing the
equipment, as well as any and all maintenance costs associated with such
equipment subject to Client’s prior approval of such prices, which approval
shall not be unreasonably withheld. Client shall provide and JMPS shall hold in
its possession a pectin dispensing meter, an industrial grade mixer, a [*****],
and a [*****] at its manufacturing site, which is owned by and utilized solely
for the benefit of Client for the processing of the Product herein. Client shall
have the right to make such UCC filings on such equipment as it deems reasonably
appropriate.

 

  4.2 Client shall own equipment paid for by Client pursuant to Section 4.1.
Client shall have the right to file such UCC filings as necessary to establish
ownership of such equipment. JMPS may purchase such equipment within 15 days
following the termination of this Agreement at the fair market value of such
equipment at that time as mutually agreed by the Parties.



--------------------------------------------------------------------------------

  4.3 Any price associated with the maintenance of equipment owned by Client,
removal of equipment and to return the facility in serviceable condition shall
be borne by Client.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

5. The Parties agree to the following representations and warranties:

 

  5.1 Each of the Parties represent and warrant to the other as follows:

 

  5.1.1 It has full power and authority to enter into this Agreement and
consummate the transactions contemplated hereby and that the terms of this
Agreement are not inconsistent with other contractual obligations, expressed or
implied, by which it is bound.

 

  5.1.2 It has such permits, licenses, and authorizations of government or
regulatory authorities as are necessary to own its respective properties,
conduct its business and consummate the transactions contemplated hereby,
provided however, that Client shall be solely responsible for obtaining all
permits, licenses, and authorizations for JMPS to process and ship Product(s),
except for securing approval of JMPS facility as a registered FDA facility,
which shall be the responsibility of JMPS.

 

  5.1.3 It is not currently under investigation for disbarment action, debarred,
suspended, or otherwise excluded by the FDA or other Regulatory Authority from
conducting business.

 

  5.1.4 All laboratory, scientific, technical and/or other data submitted by or
on behalf of Client or JMPS, as the case may be, relating to Product(s) shall,
to the best of their knowledge, be true and correct and shall not contain any
material falsification, misrepresentation or known omission.

 

  5.2 JMPS represents and warrants to Client as follows:

 

  5.2.1 Product(s) shall be processed in compliance with the Quality Agreement
and all applicable laws.

 

  5.2.2 Product(s), as processed and delivered, shall comply with Specifications
and shall not be adulterated or misbranded within the meaning of the Act or
other substantially similar laws and statutes, provided however that the
foregoing shall not apply to the extent that any such breach is caused by any
materials provided by Client or due to compliance with any Specifications or
instructions provided by Client.

 

  5.2.3 The manufacturing facilities for Product(s) shall conform, and will
throughout the term of this Agreement, in all respects to applicable laws,
regulations, and approvals governing such facility, including, but not limited
to, the applicable cGMP Regulations and will be adequate to produce the
quantities of Product(s) as detailed in the Project Charter(s). JMPS shall
implement such requirements as may be necessary to comply with The Control of
Substance Hazardous to Health (COSHH) Regulations of 1988, consolidated in 1994,
amended in 1996, 1997 and 1998 and further consolidated in 1999 in connection
with the performance of its obligations under this Agreement.



--------------------------------------------------------------------------------

  5.2.4 Neither it nor any person employed by it or to be employed by it to
perform the Project Charter(s) (i) is presently under any obligation which
conflicts with their duties contemplated hereunder and agrees not to undertake
any project which will conflict with these duties during the conduct of the
Project Charter(s), (ii) is under investigation by the FDA for debarment action
or is presently debarred pursuant to the Generic Drug Enforcement Act of 1992,
or (iii) has a disqualification hearing pending or has been disqualified by the
FDA pursuant to 21 C.F.R. Section 312.70 or the European Union equivalent. In
the event any of the foregoing occurs, JMPS shall immediately notify Client.

 

  5.3 Client represents and warrants to JMPS as follows:

 

  5.3.1 Client has the full power and authority to grant the license it grants
under this Agreement and neither the granting of such license nor the exercise
by JMPS of the rights granted by Client under such license breaches any
obligation to or right of any Third Party.

 

  5.3.2 To Client’s knowledge, neither the Client’s Product technology, nor the
use thereof by JMPS, shall infringe, violate nor misappropriate any patent,
copyright, trademark, trade secret or other intellectual property of any Third
Party.

 

  5.3.3 Any excipients, API’s or other materials provided by Client to JMPS
shall comply with Specifications and shall not be adulterated or misbranded
within the meaning of the Act or other substantially similar laws and statutes.

 

  5.3.4 Client will disclose to JMPS any information currently known or learned
subsequent to the execution of this Agreement regarding toxicity, or other known
health or environmental hazards or other safe handling requirements for the API
or Product(s) as the case may be.

 

  5.4 THE WARRANTIES SET FORTH HEREIN ARE THE SOLE AND EXCLUSIVE WARRANTIES MADE
BY EITHER PARTY UNDER THIS AGREEMENT, AND NEITHER PARTY MAKES ANY OTHER
WARRANTIES EXPRESS OR IMPLIED OR ARISING BY LAW, INCLUDING, BUT NOT LIMITED TO,
ANY IMPLIED WARRANTY ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE.

 

  5.5 EXCEPT FOR THE INDEMNITY OBLIGATIONS SET FORTH IN THIS AGREEMENT AND IN
THE EVENT OF A BREACH OF THE CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS
AGREEMENT, UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER UNDER
ANY CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE
THEORY, FOR COVER OF ANY INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT INCLUDING
WITHOUT LIMITATION THE PRODUCT(S) OR ANY SERVICES PROVIDED IN CONNECTION WITH
THE PRODUCT(S) EXCEPT FOR THE INDEMNITY OBLIGATIONS SET FORTH IN THIS AGREEMENT
OR AS SET FORTH IN ARTICLE 6.

 

ARTICLE 6

NONCONFORMING PRODUCT

 

6. In the event of Client finding the Product(s) do not conform to the
Specifications, Client shall have thirty (30) calendar days from the date of its
receipt of the Product(s) to notify JMPS, specifying the respects in which the
Product(s) is/are not acceptable. In the event that JMPS shall dispute any such
determination by Client, the Parties shall use their best efforts to resolve the
dispute amicably. If the Parties are unable to do so, the matter shall be
referred to an independent laboratory or consultant, mutually agreed to by both
Parties, whose decision shall be final and binding. The Party against whom the
dispute is decided shall pay for any charges for such laboratory or consultant.
JMPS liability will be limited, at no charge to Client, to repair of the
non-conforming Product such that it complies with Specifications and has been
produced in compliance with cGMP Regulations, or if repair is not feasible,
replacement of non-conforming Product, or if replacement is not feasible, refund
of price paid by Client for such non-conforming Product.



--------------------------------------------------------------------------------

ARTICLE 7

PRICE – PAYMENT

 

7. The Parties agree to the following price and payment provisions:

 

  7.1 The price to be paid by Client for the Project Charter shall be defined in
the Project Charter Documents as such may be amended to this Agreement from time
to time.

 

  7.2 JMPS shall submit invoices to Client reflecting the work completed in
accordance with the applicable milestones described in the applicable Project
Charter documents. The invoices shall be sent to the following address:

 

GlycoGenesys, Inc,

Attention: Accounts Payable

31 St. James Avenue

Boston, Massachusetts 02116

 

  7.3 All payments due hereunder to JMPS shall be sent to the following address:

 

Johnson Matthey Pharma Services

25 Patton Road

Devens, MA 01434

Attention: Accounts Payable

 

     Client shall make any and all payments in accordance with the Project
Charter described in Exhibit A hereto.

 

  7.4 All prices for Product shall be on the basis of Product being shipped
F.O.B. Devens, Massachusetts to Client’s plant in Burlington, Massachusetts,
under “Freight Collect” terms. Shipment of Product(s) and shipping conditions
shall be arranged by JMPS, and the price and liability of such shipment borne by
JMPS.

 

ARTICLE 8

CONFIDENTIALITY

 

8. In carrying out Project Charter(s) it is recognized by JMPS and Client that
each may have to disclose to the other Confidential Information. Since both
Parties desire that Confidential Information is properly protected they hereby
agree as follows:

 

  8.1 Form of Disclosure: Confidential Information may be disclosed in oral,
written or electronic form.

 

  8.2 Obligations: The receiving Party agrees to hold Confidential Information
in strict confidence and to use it only for the purposes under this Agreement.
The receiving Party agrees not to disclose the Confidential Information to any
Third Party unless prior written authorization has been obtained from the
disclosing Party. These obligations shall not apply to Confidential Information:

 

  8.2.1 which, at the time of disclosure, is in the public domain.

 

  8.2.2 which, after disclosure, becomes part of the public domain by
publication or otherwise, except by breach of this Agreement by the receiving
Party.

 

  8.2.3 which the receiving Party can demonstrate by its written records was in
the receiving Party’s possession at the time of the disclosure, and which was
not acquired directly or indirectly, from the disclosing Party.



--------------------------------------------------------------------------------

  8.2.4 which is lawfully disclosed to the receiving Party on a non-confidential
basis by a Third Party who is not obligated to the disclosing Party or any other
Third Party to retain such information in confidence.

 

  8.2.5 which results from research and development by the receiving Party
independent of such disclosure as shown by competent evidence.

 

  8.2.6 which is required to be disclosed by legal process, but only that
portion of Confidential Information which is legally required to be disclosed;
provided, in each case the Party so required to disclose such Confidential
Information informs the other Party as promptly as practicable in order to
enable the other Party to seek a protective order or other appropriate remedy.
The Party required to disclose such Confidential Information shall use its best
efforts to limit the disclosure and maintain confidentiality to the extent
possible. The Party required to disclose such Confidential Information shall
give the other Party written notice of any Confidential Information disclosed
pursuant to this Section 8.2.6.

 

  8.3 Both Parties covenant and agree that they have and shall maintain an
appropriate internal program limiting the internal distribution of Confidential
Information to those of its Affiliates, subsidiaries, officers, or agents who
require said Confidential Information so that either Party may use Confidential
Information for the purpose set forth in this Agreement. The Parties may
disclose each other’s Confidential Information to third-party consultants but
only to the extent that they require access to Confidential Information in order
to enable each other to carry out the purpose of this Agreement. The Parties
covenant and agree that before making any Confidential Information available to
said Affiliates, subsidiaries, officers, agents, or third-party consultants,
they shall inform such parties of the confidential nature of such information
and obtain their agreement to be bound by obligations of confidentiality and
non-use which are equivalent to or greater than those set forth in this
Agreement. The receiving Party agrees to promptly notify the disclosing Party in
writing if it becomes aware of a breach of this Article 8 by it or any party to
whom it disclosed Confidential Information pursuant to this Section 8.3.

 

  8.4 The receiving Party hereby acknowledges that disclosure or use of
Confidential Information may result in irreparable harm to the disclosing Party.
Accordingly, the receiving Party agrees that the disclosing Party shall have the
right to seek equitable relief, including without limitation an injunction or
temporary restraining order, in the event of any actual or threatened breach of
this Article 8.

 

  8.5 Upon the written request of the disclosing Party, Confidential Information
in tangible or electronic form received by the receiving Party from the
disclosing Party shall, at the disclosing Party’s sole option and expenses
either be destroyed or immediately returned and the receiving Party shall
provide written certification that all copies of Confidential Information have
been destroyed or returned; provided, however the receiving Party may maintain a
single copy of the Confidential Information and its work product containing
Confidential Information solely for the purposes of monitoring or demonstrating
its compliance with this Agreement or applicable laws or regulations.

 

  8.6 The obligations and duties of nondisclosure under Article 8 shall survive
the termination or expiration of this Agreement for a period of seven (7) years
thereafter.

 

ARTICLE 9

INDEMNIFICATION

 

9. The Parties agree to the following Indemnification clauses:

 

  9.1 Indemnification by Client: Client shall indemnify, defend and hold JMPS,
its Affiliates and their respective directors, officers, employees and agents
harmless from and against any damages, judgments, claims, suits, actions,
liabilities, costs and expenses (including, but not limited to, reasonable
attorneys’ fees) resulting from any Third Party claims or suits arising solely
out of (1) the use, handling, distribution, marketing or sale of the Product(s)
except to the extent caused by JMPS negligent acts or omissions or willful
misconduct in its performance of the Project Charter(s) or the manufacture or
bulk packaging of the Product(s) or (2) Client’s grossly negligent acts or
omissions or willful misconduct.



--------------------------------------------------------------------------------

  9.2 Indemnification by JMPS: JMPS shall indemnify, defend and hold Client, its
Affiliates and their respective directors, officers, employees and agents
harmless from and against any damages, judgments, claims, suits, actions,
liabilities, costs and expenses (including, but not limited to, reasonable
attorneys’ fees) resulting from any Third Party claims or suits arising solely
out of (1) JMPS grossly negligent acts or omissions or willful misconduct in its
i) performance of the Project Charter(s) or ii) the manufacture or bulk
packaging of the intermediate(s) and Product(s) which cause the Product to fail
to meet agreed upon Specifications.

 

  9.3 Indemnification Procedures:

 

  9.3.1 Any Party hereto seeking indemnification hereunder (in this context the
“Indemnified Party”) shall notify the other Party (in this context the
“Indemnifying Party”) in writing reasonably promptly after the assertion against
the Indemnified Party any claim or suit by a Third Party (a “Third Party Claim”)
in respect of which the Indemnified Party intends to base a claim for
indemnification hereunder; provided, however, the failure to timely give such
notice shall limit the Indemnifying Party’s liability for indemnification only
to the extent the Indemnifying Party’s defense of such matter has been
prejudiced.

 

  9.3.2 (1) The Indemnifying Party shall have the right, upon written notice
given to the Indemnified Party within thirty (30) calendar days after receipt of
the notice from the Indemnified Party of any Third Party Claim, to assume the
defense and handling of such Third Party Claim, at the Indemnifying Party’s sole
expense, in which case the provisions of Section 9.3.2 (2) below shall govern.

 

(2) The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Third Party Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
appraised of the status of the Third Party Claim. The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld, agree to a settlement of any Third Party
Claim that could directly or indirectly lead to liability or create any
financial or other obligation on the part of the Indemnified Party for which the
Indemnified Party is not entitled to indemnification hereunder. The Indemnified
Party shall cooperate with the Indemnifying Party and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel at its own expense.

 

  9.3.3 (1) If the Indemnifying Party does not give written notice to the
Indemnified Party, within thirty (30) calendar days after receipt of the notice
from the Indemnified Party of any Third Party Claim, of the Indemnifying Party’s
election to assume the defense or handling of such Third Party Claim, the
provisions of Section 9.3.3 (2) below shall govern.

 

(2) The Indemnified Party may, at the Indemnifying Party’s expense, select
counsel in connection with conducting the defense or handling of such Third
Party Claim and defend or handle such Third Party Claim in such manner as it may
deem appropriate, provided, however, that the Indemnified Party shall keep the
Indemnifying Party timely appraised of the status of such Third Party Claim and
shall not settle such Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. If the
Indemnified Party defends or handles such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel and at its own expense.

 

  9.3.4 Except with regard to fraud or pursuant to Section 8.4 or Article 6, the
indemnification remedies in this Article 9, enforced in accordance with Section
9.3, shall constitute the sole and exclusive remedies of the Parties with
respect to any matters arising under or relating to this Agreement.

 

  9.4 Survival of Indemnification Obligations: The provisions of this Article 9
shall survive the expiration or termination of this Agreement for a period of
five (5) years.



--------------------------------------------------------------------------------

  9.5 Limitation of Liability and Claims: Neither Party shall be liable to the
other Party for indirect, special, punitive, or consequential damages of any
kind, including without limitation lost profits or loss of good will or
otherwise. JMPS’s liability to Client under this Agreement shall not exceed
twice the costs paid by Client under the Project Charter. Client’s liability to
JMPS shall not exceed $2,000,000.

 

  9.6 Insurance: Client shall obtain and maintain, either itself or through one
or more of its affiliates, with reputable carriers, product liability insurance
with limits of not less than Five Million Dollars ($5,000,000) per claim/annual
aggregate by no later than the scheduled manufacturing date for the first Batch
of Product(s) delivered as part of the first Project Charter(s) conducted under
this Agreement. JMPS shall maintain commercial general liability insurance
including premises and operations coverage of not less than $1,000,000 per
occurrence and $2,000,000 per accident and will endeavor to provide property
damages liability insurance of not less than $1,000,000 per occurrence and
$1,000,000 per accident. Upon request, each Party hereto shall have its
insurance carrier(s) furnish the other Party hereto with a certificate that such
insurance is in force. In the event of any non-renewal of such coverage, the
other Party hereto shall be given at least thirty (30) calendar day’s advance
written notice thereof.

 

ARTICLE 10

TERM AND TERMINATION

 

10. The Parties agree to the following Term and Termination clauses:

 

  10.1 Term: This Agreement shall remain in full force and effect for the longer
of i) one (1) year from the Effective Date herein, or ii) until the expiration
or termination of the Project Charter, (the “Term”); provided that if a Party
provides notice to the other of its desire to extend the term for an additional
one year period no later than 75 days prior to the expiration of the then
current Term and the Party receiving such notice does not reject such extension
in writing within 15 days of receipt, the term of this Agreement shall extend
for an additional one year period.

 

  10.2 Termination by Mutual Agreement: This Agreement may be terminated, at any
time upon mutual written agreement between the Parties.

 

  10.3 Termination for Default: This Agreement may be terminated by either Party
in the event of material breach or default by the other Party of the terms and
conditions hereof; provided, however, the other Party shall first give to the
defaulting Party written notice of the proposed termination or cancellation of
this Agreement, specifying the grounds therefor. Upon receipt of such notice,
with respect to such defaults as are capable of being cured, the defaulting
Party shall have forty-five (45) calendar days to respond by curing such
default. If the breaching Party does not respond or fails to work diligently to
cure such breach within the additional time set forth above, then the other
Party may either suspend the Agreement indefinitely or terminate the Agreement.
Termination of this Agreement pursuant to this Section 10.3 shall not affect any
other rights or remedies that may be available to the nondefaulting Party.

 

  10.4 Termination by Client: This Agreement may be terminated by Client upon 90
days prior written notice to JMPS.

 

  10.5 Bankruptcy; Insolvency:

 

  10.5.1 Either Party may terminate this Agreement upon the occurrence of any of
the following with respect to the other Party:

 

  10.5.1.1 The entry of a decree or order for the relief by a court having
jurisdiction in the premises in respect of such other Party in an Involuntary
case under the Federal Bankruptcy Code, as now constituted or hereafter amended,
or any other applicable federal or state insolvency or other similar law and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive calendar days;



--------------------------------------------------------------------------------

  10.5.1.2 The filing of such other Party of a petition for relief under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or by any
other applicable federal or state insolvency or other similar law, or;

 

  10.5.1.3 The failure of such other Party to pay its debts when due.

 

  10.5.2 JMPS shall notify Client of its intent to file for protection under the
Federal Bankruptcy Code as soon as such a determination is made, in which case,
JMPS will segregate all Client-related documents, including, but not limited to,
manufacturing and analytical equipment protocols, qualifications, procedures,
methods, calibrations reports and/or certificates, Specifications, Manufacturing
Procedures, Intermediate and Product analytical data, JMPS facility
documentation in support of Project Charters; all Client provided manufacturing
and analytical testing equipment, including any equipment purchased by Client
for JMPS in conjunction with the Project Charter; all unconsumed raw materials
provided by Client to JMPS in conjunction with the Project Charter; and all
Product Batches, that were produced in accordance with the Project Charter. At
such time, JMPS will provide Client complete and total access to these materials
at Client’s request.

 

  10.6 Rights and Duties Upon Termination:

 

  10.6.1 Upon termination of this Agreement, JMPS shall, promptly as
practicable, cease work on the Project Charter and, unless Client shall be in an
uncured default of payment (which shall not include outstanding invoices for
which payment is not yet due), turn over to Client one (1) copy of all results,
documentation and information obtained during the Project Charter (whether in
written or electronic form) and all Product Batches, as well as all unconsumed
raw materials provided by Client which are then in JMPS possession and which are
the property of Client in accordance with this Agreement. Additionally, all
equipment outlined in Section 4.1 shall be returned to Client.

 

  10.6.2 Upon termination of this Agreement, Client shall remain liable for all
fees, expenses, and uncancellable obligations incurred hereunder through the
date of such termination.

 

ARTICLE 11

FORCE MAJEURE/DISPUTE RESOLUTION

 

11. The Parties agree to the following Force Majeure/Dispute Resolution clauses:

 

  11.1 Effect of Force Majeure: Neither Party shall be held liable or
responsible for any loss or damages resulting from any failure or delay in its
performance due hereunder (other than payment of money) caused by force majeure.
As used herein, force majeure shall be deemed to include any condition beyond
the reasonable control of the affected Party including, without limitation, war,
riot, earthquake, tornado, hurricane, flood or other natural disasters, fire,
civil disorder, explosion, accident, sabotage, lack of or inability to obtain
adequate fuel, power, materials, labor, containers, transportation, supplies or
equipment, compliance with governmental requests, laws, rules, regulations,
orders or actions; inability despite best efforts to renew operating permits or
licenses from local, state or federal governmental authorities; breakage or
failure of machinery or apparatus; national defense requirements; or supplier
strike, lockout or injunction. JMPS shall notify Client of any foreseeable force
majeure events, including, but not limited to, shipping interruptions or
problems, and inability to procure supplies necessary for JMPS to perform any of
its obligations under this Agreement.

 

  11.2 Notice of Force Majeure: In the event either Party is delayed or rendered
unable to perform due to force majeure, the affected Party shall give notice of
the same and its expected duration to the other Party promptly after the
occurrence of the cause relied upon, and upon the giving of such notice the
obligations of the Party giving the notice will be suspended during the
continuance of the force majeure; provided, however, such Party shall take
commercially reasonable steps to remedy or mitigate the force majeure with all
reasonable dispatch.



--------------------------------------------------------------------------------

  11.3 Dispute Resolution: The Parties hereto agree to perform the terms of this
Agreement in good faith, and to attempt to resolve any controversy, dispute or
claim arising hereunder in good faith. Any dispute regarding the validity,
construction, interpretation, or performance of this Agreement (other than
provisions, hereof relating to any intellectual property rights, or the
confidentiality obligations contained in Article 8 hereof) shall be (1) first
attempted to be resolved between the CEO/President of each Party and failing
that (2) submitted to binding arbitration in Boston, Massachusetts, U.S.A. to be
conducted in accordance with the Arbitration Rules of the American Arbitration
Association (“AAA”); provided, however, that nothing in this Section 11.3 shall
be construed to preclude either Party from seeking provisional remedies,
including, but not limited to, temporary restraining orders and preliminary
injunctions, from any court of competent jurisdiction, in order to protect its
rights pending arbitration, but such preliminary relief shall not be sought as a
means of avoiding arbitration. Any arbitration hereunder shall be submitted to
an arbitration tribunal made up of three (3) members, one of whom shall be
selected by Client, one of whom shall be selected by JMPS, and one of whom shall
be selected by the other two arbitrators. The order or award of the arbitrators
shall be final and may be enforced in any court of competent jurisdiction. The
prevailing Party in any legal or arbitration action brought by one Party against
the other Party shall be entitled, in addition to any other rights and remedies
it may have, to reimbursement for its expenses incurred thereby, including court
cost and reasonable attorney’s fees. The Parties shall have the right of limited
prehearing discovery, including:

 

  11.3.1 exchange of witness lists;

 

  11.3.2 exchange of documentary evidence and reasonably related documents;

 

  11.3.3 written interrogations; and

 

  11.3.4 subject to reasonable discretion of the arbitrators and upon good cause
shown depositions under oath of any witnesses who are to be called to testify at
the arbitration hearing.

 

  11.4 As soon as the discovery is concluded, the arbitrators shall hold a
hearing in accordance with the aforesaid AAA rules.

 

ARTICLE 12

NOTICES

 

12. All notices provided herein shall be in writing and shall be deemed to be
delivered when deposited in the United States mail, postage prepaid, or
hand-delivered to an authorized representative of the Party to whom notice is
directed, or sent by facsimile, or express service courier, charges prepaid, to
the address of the other Party designated below:

 

Client   JMPS GlycoGenesys, Inc.   Johnson Matthey Pharma Services 31 St. James
Avenue   25 Patton Road Boston, MA 02116   Devens, MA 01432 Attention: Bradley
Carver   Attention: Lee Piver FAX: (617) 422-0675   Fax: (978) 784-5500

 

The addresses and persons provided above may be changed by either Party by
providing the other Party with written notice of such change.



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

 

13. The Parties agree to the following miscellaneous clauses:

 

  13.1 Entire Agreement: This Agreement, attachments and exhibits contain the
entire understanding between the Parties with respect to the subject matter
hereof, and may be modified, only by a written instrument duly executed by each
Party’s authorized representative, which shall be made a part of this Agreement.

 

  13.2 Independent Contractor: Nothing herein shall create any equity
association, partnership, joint venture, or ownership relation of principal and
agent between the parties hereto, it being understood that Client is purchasing
JMPS services as an independent company, and neither Party shall have the
authority to bind the other party or the other’s representatives in any way.

 

  13.3 Publicity: Except as explicitly set forth below in Section 13.4, any
press release, publicity or other form of public written disclosure related to
this Agreement prepared by one Party shall be submitted to the other party prior
to release for written approval, which approval shall not be unreasonably
withheld or delayed by such other Party.

 

  13.4 Use of Party’s Name: Except as expressly provided or contemplated
hereunder and except as otherwise required by applicable law, no right is
granted pursuant to this Agreement to either Party to use in any manner the
trademarks or name of the other Party, or any other trade name, service mark, or
trademark owned by or licensed to the other Party in connection with the
performance of the Agreement. To the extent required by applicable law, the
Parties shall be permitted to use the other Party’s name and disclose the
existence and terms of this Agreement in connection with required public
regulatory filings, public securities filings and private placement memoranda
and documentation, using reasonable commercial efforts to protect the
confidentiality of the terms of this Agreement.

 

  13.5 Severability: Each Party hereby expressly agrees that it has no intention
to violate any public policy, statutory or common laws, rules, regulations,
treaty or decision of any government agency or executive body of any country or
community or association of countries; that if any word, sentence, paragraph,
clause or combination thereof in this Agreement is found by a court or executive
body with judicial powers having jurisdiction other this Agreement or either
Party hereto, in a final unappealed order, to be in violation of any such
provisions in any country or community or association of countries, such words,
sentences, paragraphs, clauses or combination shall be inoperative in such
country or community or association of countries and the remainder of this
Agreement shall remain binding upon the Parties, so long as enforcement of the
remainder does not violate the Parties’ overall intentions in this transaction.

 

  13.6 Assignment; Subcontractors: This Agreement may not be assigned or
otherwise transferred by either Party without the prior written consent of the
other Party; provided, however, either Party may, without such consent, assign
this Agreement

 

  13.6.1 in connection with the transfer or sale of all or substantially all of
the assets or voting securities of such Party or the line of business of which
this Agreement forms a part, or

 

  13.6.2 in the event of a merger or consolidation of a Party hereto with
another company or to any Affiliate of the assigning Party fully capable of
performing hereunder.

 

Any purported assignment in violation of the preceding shall be void. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. No assignment shall relieve either Party of responsibility for the
performance of any obligation that accrued prior to the effective date of such
assignment.

 

  13.7 Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, irrespective of
any conflicts of law rule which may direct or refer such determination of
applicable law to any other state; and if this Agreement were performed wholly
within the Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

  13.8 Headings: Paragraph headings and captions used herein are for convenience
of reference only and shall not be used in the construction or interpretation of
this Agreement.

 

  13.9 Continuing Obligations: Termination, assignment or expiration of this
Agreement shall not relieve either Party from full performance of any
obligations incurred prior thereto.

 

  13.10 Waiver: Waiver by either Party of any of its rights under this Agreement
or applicable law must be in writing and signed by the waiving Party. Neither
Party’s waiver of any breach or failure to enforce any of the terms and
conditions of this Agreement, at any time, shall not in any way affect, limit or
waive such Party’s right thereafter to enforce and comJMPS strict compliance
with every term and condition of this Agreement.

 

  13.11 Construction: This Agreement has been jointly prepared on the basis of
the mutual understanding of the Parties and shall not be construed against
either Party by reason of such Party’s being the drafter hereof or thereof.

 

  13.12 Exhibits, Schedules and Attachments: Any and all exhibits, schedules and
attachments referred to herein form an integral part of this Agreement and are
incorporated into this Agreement by such reference.

 

  13.13 Material, Waste and Specially Regulated Waste: Unless otherwise
expressly agreed in a Project Charter, Client shall be charged for all material
and waste charges, and for the costs associated with the removal of Specially
Regulated Waste, at cost plus 8%. Client will be notified of the determination
of Specially Regulated Waste and advised of the price for destruction of said
Specially Regulated Waste.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
day and year first written above.

 

FOR: JOHNSON MATTHEY PHARMACEUTICAL

MATERIALS, D/B/A JOHNSON MATTHEY PHARMA

SERVICES

   FOR: GLYCOGENESYS, INC.

/s/ S. A. Zahr

--------------------------------------------------------------------------------

  

/s/ Bradley J Carver

--------------------------------------------------------------------------------

Signature    Signature

S. A. Zahr

--------------------------------------------------------------------------------

  

Bradley J Carver

--------------------------------------------------------------------------------

Printed Name    Printed Name

General Manager and Vice President

--------------------------------------------------------------------------------

  

President and CEO

--------------------------------------------------------------------------------

Title    Title

3/10/05

--------------------------------------------------------------------------------

  

3/7/05

--------------------------------------------------------------------------------

Date Signed    Date Signed